Citation Nr: 1325783	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  09-27 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for post-operative right inguinal hernia with scar.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was previously before the Board in April 2013 and was remanded for additional development.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the proceeding is included in his Virtual VA record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his January 2013 Board hearing the Veteran indicated that his hernia condition had been worsening.  In particular, the Veteran indicated that going up and down stairs would cause increased pain in his right side.  He also stated that his scar was painful and would sometimes swell.  The Veteran stated that he had last undergone a VA examination for his hernia disability in 2007 and stated that his disability had worsened since that time.

The most recent VA examination in connection with the Veteran's service-connected hernia disability was conducted in August 2007, and the Veteran has reported that his hernia disability has increased in severity since that time, and has provided credible testimony in that regard.

When a Veteran asserts that the severity of a disability has increased since the most recent rating examination, as in the present case, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Given the Veteran's claims of increased symptomatology since his August 2007 VA examination, a new VA examination is warranted to determine the current severity of his hernia with scar disability.

While the April 2013 Board remand indicated that the Veteran had undergone a VA hernia examination in March 2011, a review of the Veteran's physical claims file and the Virtual VA file, and the Veteran's own January 2013 Board hearing testimony, indicates that no such examination was conducted.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

The record shows that the Veteran remains an active patient in the VA healthcare system.  The Veteran's updated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since May 7, 2013.

2.  The Veteran should be afforded a VA examination to determine the severity of his service-connected hernia disability.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

The examiner should specifically state whether the Veteran has a painful hernia scar or a hernia scar that causes any functional limitation.

3.  Thereafter, readjudicate the issue currently on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


